 Case 3:20-cv-00805-E-BN Document 14 Filed 05/21/20          Page 1 of 2 PageID 101



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JAMMIE JERMAINE SHIELDS,                   §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §          No. 3:20-cv-805-E
                                           §
UNKNOWN JUDGE, 301st DISTRICT              §
COURT, ET AL.,                             §
                                           §
             Defendants.                   §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error.

       The District Court does observe that, to the extent Plaintiff names additional

defendants in the amended complaint who may not technically be employees of the

state court clerk’s office, see Dkt. No. 5 at 6, he alleges no facts specific to these

defendants, see id., and has thus not shown the Court that any defendant named who

is not a judge was performing “routine duties not explicitly commanded by a court

decree or by the judge’s instructions,” Clay v. Allen, 242 F.3d 679, 682 (5th Cir. 2001)

(emphasis added). The immunity analysis in the findings, conclusions, and

recommendation therefore applies to all defendants.

       Accordingly, finding no error, the Court ACCEPTS the Findings, Conclusions,
 Case 3:20-cv-00805-E-BN Document 14 Filed 05/21/20       Page 2 of 2 PageID 102



and Recommendation of the United States Magistrate Judge.

      Plaintiff, without leave, has filed a second amended complaint. To the extent

the Court should consider it, it does nothing to cure the deficiencies noted in the

findings, conclusions, and recommendation.

      SO ORDERED this 21st day of May, 2020.




                                             ____________________________________
                                             ADA BROWN
                                             UNITED STATES DISTRICT JUDGE




                                       -2-
